Citation Nr: 1816394	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to service-connected bilateral knee disability and/or major depressive disorder.  

2.  Entitlement to service connection for diabetic peripheral neuropathy, including as secondary to diabetes mellitus, type II, and/or service-connected bilateral knee disability and/or major depressive disorder.  

3.  Entitlement to service connection for a heart disability, including atypical chest pains, unstable angina, and atrial flutter, to include as secondary to diabetes mellitus, type II, and/or service-connected bilateral knee disability and/or major depressive disorder.

4.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus, type II, and/or service-connected bilateral knee disability, major depressive disorder and/or hypertension.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected bilateral knee disability and/or major depressive disorder.  

6.  Entitlement to service connection for an intestinal disability, including constipation and irritable bowel syndrome (IBS), to include as secondary to service-connected bilateral knee disability and/or major depressive disorder.  

7.  Entitlement to service connection for a lumbar spine disability, including as secondary to service-connected bilateral knee disability and/or major depressive disorder.  

8.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected bilateral knee disability and/or major depressive disorder.  

9.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected bilateral knee disability and/or major depressive disorder.

10.  Entitlement to service connection for a bilateral shoulder disability, including as secondary to his cervical spine disability and/or service-connected bilateral knee disability and/or major depressive disorder.


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 1980 to July 1980 and from September 1981 to May 1989.  

These matters come before the Board of Veterans'Appeals (Board) from August 2009 and September 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the August 2009 rating decision, the RO denied service connection for diabetic neuropathy, atypical chest pain (heart disability), erectile dysfunction, GERD, IBS, diabetes mellitus, and a lumbar spine disability.  

In the September 2010 rating decision, the RO denied service connection for cervical, bilateral hip, and bilateral shoulder disabilities.  

These matters were before the Board in September 2014, at which time the issue of service connection for diabetes mellitus was reopened and remanded, along with the remainder of the issues, for further evidentiary development, including obtaining additional VA treatment records, social security administration (SSA) records, and to obtain VA examinations to assess the nature and etiology of the service connection claims.  

While in remand status, in a December 2017 rating decision, the RO granted service connection for hypertension.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for hypertension.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status at this juncture.

When the Veteran filed for service connection in 2007, he requested service connection for IBS.  After a review of the record, the Board finds that the Veteran has been diagnosed with constipation.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Accordingly, the Board has expanded and recharacterized the Veteran's claim for IBS to a claim for an intestinal disability, to include constipation and IBS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for service connection for diabetes mellitus, type II, diabetic peripheral neuropathy, a heart disability, erectile dysfunction, GERD, an intestinal disability, a lumbar spine disability, a cervical spine disability, bilateral hip disability, and bilateral shoulder disability and asserts that these disabilities were incurred in service and/or are secondary to his service-connected bilateral knee disability, major depressive disorder, and/or the medications prescribed for his service-connected disabilities.  In addition, he asserts that his erectile dysfunction is secondary to his service-connected hypertension or diabetes mellitus, type II, his heart disability and diabetic peripheral neuropathy are secondary to his diabetes mellitus, type II, and his bilateral shoulder disability is secondary to his cervical spine disability.  

Pursuant to the remand instructions, VA examinations were performed in October 2015, at which time the examiner assessed the Veteran with GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, and diabetic peripheral neuropathy of the lower extremities.  The examiner indicated that these diagnoses were not related to service.  Furthermore, the examiner concluded that the diagnoses were not aggravated by the Veteran's service-connected bilateral knee disability, depression, or any medications because a reply would rely on mere speculation.  

The Board finds that the October 2015 examination is insufficient to determine whether the Veteran's GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, and diabetic peripheral neuropathy of the lower extremities are proximately due to or the result of his service-connected disabilities given that the examiner failed to render such opinions pursuant to the Board's remand instructions and 38 C.F.R. § 3.310 (2017).  Furthermore, the examiner concluded that she was unable to determine if the Veteran's diagnosed disabilities were aggravated by his service-connected disabilities because any response would rely on mere speculation.  
The 2014 Board remand instruction stated that the examiner was to provide a complete rationale.  With this in mind, the Board finds that the examiner failed to give a sufficient rationale as to why she was unable to provide aggravation opinions with regard to the Veteran's claimed and diagnosed disabilities.  Accordingly, the Board finds that another remand for addendum opinions is warranted.  

With regard to the issue of service connection for an intestinal disability, the Board finds that the October 2015 examination is insufficient to determine this claim.  
In this regard, the examiner concluded that the Veteran has not been assessed with an intestinal condition but failed to discuss or acknowledge his diagnosis of constipation and prescription of psyllium powder for bowel management throughout the appeal period.  Specifically, the Veteran was diagnosed with constipation in December 2010 and this diagnosis has continued since that time.  Accordingly, the Board finds that an addendum opinion is warranted to determine the nature and etiology of the Veteran's diagnosis of constipation, including whether it is secondary to his service-connected bilateral knee disability, depression, and/or any medication prescribed for these service-connected disabilities.  

Moreover, with regard to the issue of service connection for a heart disability, the Board finds that the October 2015 examination is insufficient to determine this claim.  In this regard, the examiner concluded that the Veteran has not been assessed with a heart disability but failed to discuss or acknowledge his diagnosis of atrial flutter in October 2014.  Furthermore, following the VA examination, in December 2015, the Veteran was assessed with unstable angina and atrial flutter and prescribed flecainide acetate.  In February 2016, the Veteran underwent an atrial flutter ablation.  Accordingly, the Board finds that an addendum opinion is warranted to determine the nature and etiology of the Veteran's unstable angina and atrial flutter, including whether they are secondary to his service-connected bilateral knee disability, depression, and/or any medication prescribed for these service-connected disabilities.  

Furthermore, the latest VA treatment records are dated in April 2017.  Accordingly, on remand the Veteran's updated VA treatment records should be obtained and associated with the claims file.  

Lastly, the Board notes that the Veteran's March 2009 VA treatment record indicated that he was treating with an outside provider, Dr. K, who put the Veteran on an insulin pen.  Accordingly, on remand, attempts should be made to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from April 2017 to the present.  

2.  Forward a release form and request that the Veteran provide the full name and address of his healthcare provider, Dr. K., identified in his March 2009 VA treatment record.  Upon receipt of any signed release, contact any named provider and request their records.  If the records are not obtained, inform the Veteran and his representative and provide them with an opportunity to submit any records in the Veteran's possession.  

3.  After completion of #1 and #2, forward the entire claims file, including a copy of this remand, to the October 2015 examiner for an addendum opinion as to the etiology of the Veteran's diabetes mellitus, type II, diabetic peripheral neuropathy, heart disability, erectile dysfunction, GERD, intestinal disability, lumbar spine disability, cervical spine disability, bilateral hip disability, and bilateral shoulder disability.  (If the 2015 examiner is unavailable, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the new clinician).  The claims file, including this remand, is to be reviewed by the examiner to become familiar with the pertinent medical history.  

The clinician(s) should respond to the following questions:

A.  With regard to the Veteran's claim of service connection for diabetes mellitus, type II, diabetic peripheral neuropathy, heart disability, erectile dysfunction, GERD, intestinal disability, lumbar spine disability, cervical spine disability, bilateral hip disability, and bilateral shoulder disability, identify and discuss all pertinent disabilities identified during the pendency of this claim (received in September 2007), including, but not limited to: GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, diabetic peripheral neuropathy of the lower extremities, constipation, unstable angina, and atrial flutter.  

B.  For any diagnosed disability in response to (A), is it at least as likely as not (probability of at least 50 percent) that the disabilities, including GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, diabetic peripheral neuropathy of the lower extremities, constipation, unstable angina, and/or atrial flutter, were caused by the Veteran's service-connected bilateral knee disability and/or major depressive disorder, including any prescribed medications?

C.  For any diagnosed disability in response to (A), is it at least as likely as not (probability of at least 50 percent) that the disabilities, including GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, diabetic peripheral neuropathy of the lower extremities, constipation, unstable angina, and/or atrial flutter, have been aggravated (worsened beyond their natural progression) as a result of the Veteran's service-connected bilateral knee disability and/or major depressive disorder, including any prescribed medications?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's disabilities prior to aggravation?  If so, please identify.  

D.  If the Veteran's diagnosed disabilities, including GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, diabetic peripheral neuropathy of the lower extremities, constipation, unstable angina, and/or atrial flutter are not caused or aggravated by his service-connected bilateral knee disability and/or major depressive disorder, is it at least as likely as not (probability of at least 50 percent) that his disabilities, including GERD, diabetes mellitus, type II, bilateral shoulder strain, bilateral hip strain, cervical degenerative disc disease with neural foraminal narrowing, lumbar degenerative disc disease at L5-S1, erectile dysfunction, diabetic peripheral neuropathy of the lower extremities, constipation, unstable angina, and/or atrial flutter, had their onset in and/or are otherwise related to his period of active service?

E.  With regard to the Veteran's diagnosed erectile dysfunction, is it at least as likely as not (probability of at least 50 percent) that this disability was caused by his service-connected hypertension?  

If it was not caused by his service-connected hypertension, is it at least as likely as not (probability of at least 50 percent) that his erectile dysfunction has been aggravated (worsened beyond its natural progression) as a result of his service-connected hypertension, to include any medication taken for hypertension and/or depression?  

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his erectile dysfunction prior to aggravation?  If so, please identify.  

F.  If, and only if, service connection is warranted for diabetes mellitus, type II, is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetic peripheral neuropathy, erectile dysfunction, and/or heart disability, including unstable angina and atrial flutter, were caused by diabetes mellitus, type II?  

If they were not caused by his diabetes mellitus, type II, is it at least as likely as not (probability of at least 
50 percent) that his diabetic peripheral neuropathy and heart disability, including unstable angina and atrial flutter, have been aggravated (worsened beyond their natural progression) as a result of his diabetes mellitus, type II? 

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his diabetic peripheral neuropathy and/or heart disability prior to aggravation?  If so, please identify.  

G.  If, and only if, service connection is warranted for the Veteran's cervical spine disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral shoulder disability is caused by his cervical spine disability?  


If it was not caused by his cervical spine disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral shoulder disability has been aggravated (worsened beyond its natural progression) as a result of his cervical spine disability?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the Veteran's diagnoses of mild back strain and severe cervical spasm and lower back, neck, and left hip pain complaints in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  As appropriate, the AOJ should conduct additional development or supplement the record.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


